Curia.

We see no reason why' the parties should not proceed according to the general rules and practice of the Court as to pleading, amending, <fcc. We are referred to no case which is against this. The Attorney General entered a common rule to join in demurrer, and we "think rightly ; and that the defendant was right in entering his common rule to amend. The Attorney General may take the rule which he asks, and proceed against the defendant upon an amended information. The defendant may plead to this de novo.
Rule accordingly.
Note. The Attorney General mentioned to the Court the case of The King v. Glemmon, in 2 Rolle’s Rep. 41, where it was held that the defendant could not change his plea without the consent of the King’s attorney, if a term had *97arrived since the plea was put in; though the King had altered the pleadings on his part; But,
The Court said they never should hold a defendant to all the strictness of that case.